DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been considered on the merits herein. 
Specification
The disclosure is objected to because of the following informalities: the use of the term Alcalase® 2.4 L, which is a Trademarked product, without its appropriate symbol and generic terminology. 
Appropriate correction is required.
The use of the term Alcalase, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for recovering lipids from a population of algae, fungi, bacteria and protists which produce lipids and specifically Thraustochytrium and Schizochytrium, does not reasonably provide enablement for recovering lipids from any microorganism.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Specifically, the claims recite a method of recovering lipids from any and all microorganisms.  The claims therefore encompass microorganisms which do not produce lipids.  Thus, with the exception of the microorganisms which produce lipids, and in view of the lack of any specific guidance with respect to microorganisms other than what is encompassed by the claims, one skilled in the art would expect a trial and error process to determine which microorganisms encompassed by the claims would apply to the as disclosed application, and would further have to determine through undue experimentation, without guidance from the specification, how to perform the method with any microorganism. 
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary, limited amount of guidance and limited number of working examples in the specification; nature of the invention; state of the prior art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 claims the lipids are extracted in and in the absence of organic solvents. It is not clear how it can be extracted in and in the absence of a solvent at the same time.  

Claim 7 contains the trademark/trade name Alcalase® 2.4 L.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a protease enzyme and, accordingly, the identification/description is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9745538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to methods of recovering lipids from microorganisms comprising contacting microorganisms with an enzyme under conditions that causes disruption of the microorganisms, concentrating the disrupted microorganisms, extracting lipids from the concentrated disrupted microorganisms at a high temperature, in the presence of a salt and in the absence of an organic solvent. It is noted that US’538 differs from the instant invention in that claim 1 of US’538 comprises concentrating and producing heavy and light layers, however the scope of the claimed inventions overlap and instant claim 1 is generic to the method of claim 1 of ‘538, therefore ‘538 would anticipate the instant claims. Claim 1 of US’538 claims that method lacks a pasteurization step prior to step (a), however instant claim 1 neither includes or excludes a pasteurization step.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9745539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to methods of recovering lipids from microorganisms comprising contacting microorganisms with an enzyme under conditions that causes disruption of the microorganisms, concentrating the disrupted microorganisms, extracting lipids from the concentrated disrupted microorganisms at a high temperature, in the presence of a salt and in the absence of an organic solvent.The scope of the claimed inventions overlap and instant claim 1 is generic to the method of claim 1 of ‘539; , therefore ‘539 would anticipate the instant claims 
Claims 1-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10745642. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to methods of recovering lipids from microorganisms comprising contacting microorganisms with an enzyme under conditions that causes disruption of the microorganisms, concentrating the disrupted microorganisms, extracting lipids from the concentrated disrupted microorganisms at a high temperature, in the presence of a salt and in the absence of an organic solvent. US’642 claim 1 includes a culturing step and oil recovery step not required by instant claim 1; however instant claim 1 is generic to that of US’642 and would be anticipated by the claims of US’642. While US’642 claim 1 step c) is drawn to separating 25-95% of aqueous components, this is taken to be a concentrating step especially given the limitations of instant claim 14.  Thus, the instant claims would be anticipated by the US’642 reference claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011/153246 A3 (IDS). 
WO'246 teaches a method of recovering lipids from a microorganism comprising contacting the microorganism with an enzyme, i.e. protease (0121), specifically Alcalase 2.4L (Ex. 1, 3, 4) according to instant claims 6 and 7, at a pH of 8 or above, thus falling within applicants claimed range of 5-8.5 according to instant claim 2 (0011) for a period of 10 min-96 hours, falling within applicant range of one to 20 hours (0018, 0138) according to instant claims 4 and 5, at a temperature between 60-100°C thus anticipating instant claim 3, specifically teaching 55°C (0019, 0136), this falling within applicants claimed range of about 50-about 70°C of claim 3, centrifuging to concentrate the disrupted microorganism according to instant claim 1 and 13 (0022, 0156, 0160) and extracting lipids at a temperature of between 10-100°C (0021, 0161), within the claimed range of 75-95°C according to instant claims 16 and 17, in the presence of a salt, wherein the salt is sodium sulfate or sodium chloride according to instant claims 1 and 20 and is added in an amount falling within applicants claimed range of 1-5% according to instant claims 18 and 19 (0011, 0024, 0025, 0066,0068, 0073-0077). WO’246 teaches the lipids to comprise DHA (0040, 0081, 0097, 0193). They teach an organic solvent may or may not be used during the method (0079, 0090).  WO’246 teaches the microorganism to be from the genus Thraustrochytrids and Schizochytrium (0102-105). They teach concentrating/removing water from the lysed cell composition by centrifugation in amounts falling within applicants claimed range of 25-95% according to instant claims 14 and 15 (0171, 0140).  WO’246 teaches a 5% enzyme concentration (see examples). 
Thus, the reference anticipates the claimed subject matter. 

Claims 1, 6, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of WO02/10423 (IDS). 
WO'423 teaches a method of recovering lipids from a microorganism (p.2, lines 6-15), specifically Thraustrochytrium (p. 3, lines 21) wherein the method comprises pretreating the microorganism (p. 4, lines 3-10) before cell lysis with an enzyme, i.e. protease according to instant claim 6 (p. 4, lines 18-25), centrifuging to concentrate the disrupted microorganism according to instant claim 1 and 13 (p. 6, lines 1-25) and extracting lipids in the presence of a salt, wherein the salt is sodium chloride (p. 6, lines 27-31, p. 8, whole page). They teach that the process avoids the need for organic solvents and surfactants according to instant claim 11 (p. 7, lines 8-21).  WO’423 teaches heating steps comprising temperatures between 50-80°C at a pH of 8 or above, although the reference does not specify when said temperatures and pH are occurring in the process. 
Thus, the reference anticipates the claimed subject matter. 

Claims 1, 6, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP1305440 (IDS). 
EP’440 teaches a method of recovering lipids from a microorganism, specifically algae, fungi, bacteria and protists (p.2-3, examples) wherein the method comprises pretreating the microorganism (p. 3, 0017) before cell lysis with an enzyme, i.e. protease according to instant claim 6 (0019), centrifuging to concentrate the disrupted microorganism according to instant claim13 (0027) and extracting lipids in the presence of a salt, wherein the salt is sodium chloride (0029). They teach that the process avoids the need for organic solvents and surfactants according to instant claim 11(0031, 0032).  EP’440 teaches heating steps comprising temperatures between 50-80°C at a pH of 8 or above, although the reference does not specify when said temperatures and pH are occurring in the process. 
Thus, the reference anticipates the claimed subject matter. 

Claims 1-4, 6-9, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (2005/0170479).
Weaver teaches a method of recovering lipids, particularly DHA from Thraustochytrium comprising contacting the microorganism with Alcalase® according to instant claims 6 and 7, at a temperature of between 10-80°C for 15 hours according to instant claim 3, 4, 5 (ex. 3) using enzyme concentrations from 0.01% to several percent at a pH of between 4-9 according to instant claims 2, 8, 9 (0021).  They teach that reaction conditions, i.e. enzyme type, concentration, temperature, pH etc. depend upon the specific enzyme being used and the material from which the lipid is being liberated from (0021).  Thus, the enzyme concentration is considered to be a result effective variable optimizable by one of ordinary skill in the art. Weaver also teach centrifuging the disrupted microorganism and extracting with a salt (0024). 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/153246 A3 as applied to claims 1-7, 11, 13-20 above, and further in view of Weaver et al. (2005/0170479).
The teachings of WO’246 are found above. 
WO’246 does not teach the enzyme concentration to be between
0.001-0.4%vol/vol, however the enzyme concentration is taken to be a result effective
variable which is optimizable based upon reaction conditions. See Weaver.
Weaver teaches a method of recovering lipids, particularly DHA from Thraustochytrium comprising contacting the microorganism with Alcalase® according to instant claims 6 and 7, at a temperature of between 10-80°C for 15 hours according to instant claim 3, 4, 5 (ex. 3) using enzyme concentrations from 0.01% to several percent at a pH of between 4-9 according to instant claims 2, 8, 9 (0021).  They teach that reaction conditions, i.e. enzyme type, concentration, temperature, pH etc. depend upon the specific enzyme being used and the material from which the lipid is being liberated from (0021).  Thus, the enzyme concentration is considered to be a result effective variable optimizable by one of ordinary skill in the art. Weaver also teach centrifuging the disrupted microorganism and extracting with a salt (0024). Methods for recovering lipids were known in the art including the claimed enzymes, temperatures, pH, addition of salt and the claimed concentrations; thus all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1631